DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-26 and 30-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 recites the limitation "wherein the unthreaded portion extends longitudinally through the threaded portion.", which should read “wherein the external unthreaded portion extends longitudinally through the external threaded portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, 21-23, 25-26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palese (US 20140257381).
Regarding claim 18, Palese discloses a knotless anchor assembly comprising:
an anchor defining a longitudinal axis and further comprising an anchor body 14B having a distal end 52 comprising a bone-engaging feature 54/60  (Figs. 2, 3, and 5; para. 0035),
a proximal end 50 comprising an elongated post 110 extending proximally along the longitudinal axis (Fig. 5), and
an anchor body recess 58 traversing at least part of the anchor body between the distal end 52 and the proximal end 50 (Fig. 3) [note: the lumen of anchor body 14B is interpreted as an internal recess that extends traverse along the entire length of 14B; Fig. 3]; and
a compression member 14A coupled with the elongated post 110, the compression member defining a longitudinal axis and further comprising a leading end portion [unthreaded portion of distal end 36 of 14A; Fig. 4A] rotatably coupled with a trailing end portion [threaded portion 40 of distal end 36 of 14A; Fig. 4A], an external surface 22 configured to interface with bone (Fig. 5), and
a central corridor 26 extending through the leading end portion and trailing end portion through which the elongated post 110 passes to couple the compression member 14A with the anchor 14B (Figs. 5 and 6);
wherein the compression member translates along the elongated post to secure a tension member 160 associated with the anchor by pinching the tension member 160 between the compression member and at least one of the anchor body and bone (Figs. 5-6; para. 0035-0037), such that the leading end portion advances along the elongated post 110 linearly without rotating while the trailing end portion advances along the elongated post linearly with rotation (para. 0023 and 0037).
Regarding claim 19, Palese discloses wherein at least part of the compression member 14A overlaps with the anchor body recess when the compression member is coupled with the anchor (Fig. 6; para. 0037).
Regarding claim 21, Palese discloses wherein the elongated post 110 has external threads 120.
Regarding claim 22, Palese discloses wherein the central corridor 26 within the trailing end portion 40 includes threads configured to mate with the external threads of the elongated post (para. 0032).
Regarding claim 23, Palese discloses wherein the elongated post 110 includes an external threaded portion 120 and an external unthreaded portion 116 (Fig. 3).
Regarding claim 25, Palese discloses wherein the anchor body recess 58 comprises an eyelet 62A-B extending transversely through the anchor body (Fig. 3; para. 0026-27).
Regarding claim 26, Palese discloses wherein the anchor body recess 58 comprises a side opening 62A-B (Fig. 3; para. 0026-27).
Regarding claim 30, Palese discloses wherein the leading end portion [unthreaded portion of  distal end 36 of 14A] has a smooth outer surface (Figs. 3 and 4).
Regarding claim 30, Palese discloses wherein the trailing end portion has a threaded outer surface.
Allowable Subject Matter
Claims 20, 24, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/LAUREN DUBOSE/Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771